                      Case 1-19-43516-ess                  Doc 73    Filed 06/26/20    Entered 06/26/20 13:06:59


     Information to identify the case:
     Debtor 1              Michael Krichevsky                                         Social Security number or ITIN   xxx−xx−7181
                           First Name   Middle Name   Last Name                       EIN _ _−_ _ _ _ _ _ _
     Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                           First Name   Middle Name   Last Name
     (Spouse, if filing)
                                                                                      EIN   _ _−_ _ _ _ _ _ _
     United States Bankruptcy Court             Eastern District of New York          Date case filed in chapter 13        6/6/19

     Case number:          1−19−43516−ess                                             Date case converted to chapter 11   10/4/19



                            NOTICE TO PARTIES CONCERNING APPEAL (ECF CASE)

A Notice of Appeal was filed on June 25, 2020, in the above case by Michael Krichevsky, regarding Order Terminating
the Automatic Stay dated June 16, 2020, document number 70.

Effective December 1, 2014, Part VIII of the Federal Rules of Bankruptcy Procedure governing bankruptcy appeals was
substantially revised in order to align those rules with the Federal Rules of Appellate Procedure and updated to include
electronic transmission, filing, and service.

This notice must be read together with the Federal Rules of Civil Procedure (FRCP), the Federal Rules of Bankruptcy
Procedure (FRBP), the Local Rules of the Eastern District of New York, and this Court's Local Rules and Procedures.

1.        Service of Notice: The appellant must provide the Clerk with the email address of each party to be served; to the
          extent that there are parties to the appeal who are not equipped to receive email noticification, the appellant must
          provide the Clerk with the address for all parties to be served.
2.        Appellant's Designation: Appellant's designation of record on appeal and statement of issues to be presented on
          appeal are due within fourteen (14) days from the date of the filing of the Notice of Appeal. The designation must
          include a list of items to be included in the record on appeal. A copy of the designation and statement shall be
          served by the appellant on the appellee. A certificate of service must be filed with the bankruptcy court as proof that
          proper service was made.
3.        Appellee's Designation: Within fourteen (14) days after service of the appellant's designation and statement, the
          appellee may file with the bankruptcy court and serve on the appellant a designation of additional items to be
          included in the record on appeal.
4.        Transcripts: If the record designated by any party includes a transcript of any proceeding or a part thereof, the
          party shall, immediately after filing the designation, call one of the court approved transcription service agencies to
          request a copy of a transcript. The written request for the transcript shall be filed with the bankruptcy court. The
          party requesting the transcript is responsible for the cost of transcription. Designated transcripts must be provided to
          this office in PDF format.
5.        ECF Registration (Attorneys Only): Documents must be filed electronically relative to this matter, both in the
          Bankruptcy Court and, once the record has been transmitted, in the District Court. For information on ECF
          registration in the Bankruptcy Court, please visit: www.nyeb.uscourts.gov/electronic−filing−procedures; in the
          District Court, visit: https://www.nyed.uscourts.gov/cmecf.
6.        Transmittal of Record on Appeal: Generally the record on appeal will be transmitted thirty (30) days from the
          date of the filing with the Court of the Notice of Appeal.


Dated: June 26, 2020                                                                                   FOR THE COURT


                                                                                                       By: s/ Charlene Small
                                                                                                       ________________
                                                                                                       Deputy Clerk
BLntcparties.jsp [Notice to Parties 04/17/17]
